NUMBER 13-19-00499-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


ANDREW CONTRERAS AND
MARTHA ANN CONTRERAS,                                                 Appellants,
                                        v.

DREAM HOME RENOVATORS, LLC,                                            Appellee.


             On appeal from the County Court at Law No. 10
                        of Bexar County, Texas.



                      MEMORANDUM OPINION
            Before Justices Benavides, Hinojosa, and Tijerina
              Memorandum Opinion by Justice Benavides

      Appellants Andrew Contreras and Martha Ann Contreras appealed a final

judgment rendered against them in trial court cause number 2019CV06354 in the County
Court at Law No. 10 of Bexar County, Texas. 1 Appellants have now filed an opposed

motion to dismiss their appeal. According to their motion, appellants “no longer wish to

pursue this appeal” and they request that we dismiss it pursuant to Texas Rule of

Appellate Procedure 42.1(a)(1). See TEX. R. APP. P. 42.1(a)(1). Appellants assert,

however, that appellee, Dream Home Renovators, LLC (Dream Home), opposes their

motion to dismiss and will only agree to a dismissal if this Court awards Dream Home

fees and costs as outlined in the final judgment for an “unsuccessful” appeal. In this

regard, the final judgment awards Dream Home damages for lost rentals, attorney’s fees,

and, in relevant part, also awards:

        [A]n additional $15,000 in attorney’s fees if [appellants] file an appeal in the
        court of appeals that is ultimately unsuccessful, an additional $15,000 in
        attorney’s fees if [appellants] file a petition for review in the Supreme Court
        of Texas that is ultimately denied, and an additional $15,000 in attorney’s
        fees if [appellants’] petition for review in the Supreme Court of Texas is
        granted but relief is not ultimately granted . . . .

(Emphasis added). Appellants assert that they have filed their motion to dismiss the

appeal prior to any briefing in this matter and that they do not seek a ruling from the Court

on the merits of the appeal or whether the appeal would have been successful.

        Under Texas Rule of Appellate Procedure 42.1(a)(1), an appellate court may

dismiss an appeal in accordance with an appellant’s motion to dismiss the appeal “unless

such disposition would prevent a party from seeking relief to which it would otherwise be

entitled.” See id. Dream Home did not file a notice of appeal in this case. See id. R. 25.1(c)

(providing that “[a] party who seeks to alter the trial court’s judgment or other appealable


         1 This appeal was transferred to this Court by order of the Texas Supreme Court. See TEX. GOV’T

CODE ANN. See TEX. GOV’T CODE ANN. § 73.001 (“The supreme court may order cases transferred from one
court of appeals to another at any time that, in the opinion of the supreme court, there is good cause for the
transfer.”).

                                                      2
order must file a notice of appeal” and the “appellate court may not grant a party who

does not file a notice of appeal more favorable relief than did the trial court except for just

cause”). Accordingly, if the appeal is dismissed, Dream Home will not be prevented from

seeking any appellate relief to which it would otherwise be entitled. See id.; Clear Lake

City Water Auth. v. Friendswood Dev. Co., Ltd., 344 S.W.3d 514, 525 n.15 (Tex. App.—

Houston [14th Dist.] 2011, pet. denied); see also In re Estate of Brown, No. 12-18-00269-

CV, 2018 WL 6715876, at *2 (Tex. App.—Tyler Dec. 21, 2018, no pet.) (mem. op. per

curiam); Continental Intermodal Grp.-S. Tex., L.L.C. v. Garcia, No. 05-16-01102-CV,

2017 WL 1230592, at *1 (Tex. App.—Dallas Apr. 4, 2017, no pet.) (mem. op.). Dream

Home did not file a response to the appellants’ motion to dismiss and has not provided

this Court with argument or authority supporting its position that dismissing the appeal

would prevent it from seeking relief to which it would otherwise be entitled. See TEX. R.

APP. P. 42.1(a)(1).

       The Court, having examined and fully considered appellants’ opposed motion to

dismiss, is of the opinion that the appeal should be dismissed. See TEX. R. APP. P.

42.1(a)(1). Accordingly, we reinstate this appeal, grant the appellants’ opposed motion to

dismiss, and dismiss the appeal. Given that the appeal is being dismissed without regard

to the merits, we express no opinion regarding the proper construction of what constitutes

an “unsuccessful” appeal as referenced in the final judgment. Costs will be taxed against

appellants. See id. R. 42.1(d) (“Absent agreement of the parties, the court will tax costs

against the appellant.”); see also Cameron County v. Tompkins, No. 13-16-00279-CV,

2017 WL 4684140, at *1 (Tex. App.—Corpus Christi–Edinburg Oct. 19, 2017, no pet.)

(mem. op. per curiam).


                                              3
                                  GINA M. BENAVIDES
                                  Justice

Delivered and filed the
19th day of November, 2020.




                              4